Citation Nr: 1800701	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for coronary artery disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than April 5, 2012 for the award of service connection for diabetes mellitus.

4.  Entitlement to an effective date earlier than April 5, 2012 for the award of service connection for coronary artery disease.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right shoulder disability.

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a digestive disorder, to include a gallbladder disorder.

13.  Entitlement to service connection for bladder cancer.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from July 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher initial ratings for diabetes mellitus and coronary artery disease and service connection for bilateral knee and shoulder disabilities, hypertension and a digestive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest date of receipt for claims of entitlement to service connection for a heart disorder and diabetes mellitus is November 26, 2012.

2.  Entitlement to service connection for coronary artery disease and diabetes mellitus arose prior to November 26, 2012.

3.  The evidence shows that the Veteran does not have depression that is due to service or a service-connected disability.

4.  The evidence shows that the Veteran's seborrheic keratosis is not related to service, to include herbicide agent exposure.

5.  The evidence shows that the Veteran's residuals of bladder cancer are not related to service, to include herbicide agent exposure, or secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 26, 2011, but no earlier, for the grant of service connection for coronary artery disease, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400, 3.816 (2017).

2.  The criteria for an effective date of November 26, 2011, but no earlier, for the grant of service connection for diabetes mellitus, have been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400, 3.816.

3.  The criteria for establishing entitlement to service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for establishing entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  The criteria for establishing entitlement to service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2013, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.




Earlier Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400 (b)(2).

In this case, a formal VA application for compensation benefits was received on April 5, 2013.  A January 2011 rating decision granted service connection for diabetes mellitus effective April 5, 2012 and a March 2016 rating decision granted service connection for coronary artery disease effective April 5, 2012.  Both decisions noted that the effective dates had been assigned because they were one year prior to the date VA received the April 2013 claim.

The Board must consider whether any evidence of record could serve as a formal or informal claim in order to entitle the Veteran to earlier effective dates for diabetes mellitus or coronary artery disease.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for diabetes or coronary artery disease, the evidence shows a correspondence dated November 26, 2012, where the Veteran states, "Please consider this correspondence an informal claim for compensation benefits for...diabetes [and] heart condition."  There is no date stamp but there appears to be fax transmittal information showing that the correspondence was received on November 26, 2012.  Aside from the November 26, 2012 correspondence, there is no document submitted prior to that time indicating an intent to pursue a claim of entitlement to service connection for diabetes or coronary artery disease.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

If, however, the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Diabetes was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23166 (May 8, 2001).  Ischemic heart disease, to include coronary artery disease, was added to the list of presumptive disabilities August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).

Under 38 C.F.R. § 3.114, if the claim is reviewed on the initiative of VA or by request of the claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  The RO has applied these rules in the Veteran's case and been assigned effective dates one year prior to the date of his April 5, 2013 formal claims for service connection.   The Board finds, however, that the effective date should be November 26, 2011 - one year prior to the date of the Veteran's correspondence claiming service connection for diabetes and a heart condition.

An effective date earlier than November 26, 2011 is not warranted.  As the Veteran's claim for diabetes and a heart condition was not reviewed on the initiative of VA or by a request of the Veteran within 1 year from the effective date of the law or VA issue (July 9, 2001 and August 31, 2010, respectively), these provisions do not provide for an earlier effective date in this case.

The Veteran in this case served in Vietnam and has diagnoses of diabetes mellitus and coronary artery disease.  As such, the Veteran is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to November 26, 2011, for the awards of service connection for diabetes and coronary artery disease.  In this regard, 38 C.F.R.  § 3.816(c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.

As the Veteran did not first file the claim for diabetes and coronary artery disease until November 26, 2012, these provisions will not allow for an earlier effective date in this case.  In sum, effective dates of November 26, 2011, but no earlier, for the grants of service connection for diabetes and coronary artery disease, are warranted.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including psychoses, certain skin disorders, and malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, VA laws and regulations provide that, if a Veteran was exposed to certain herbicide agents during service, certain listed diseases are presumptively service connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service treatment records in this case indicate that the Veteran served in the Republic of Vietnam during the Vietnam Era; however, while he is therefore presumed to have been exposed to herbicides, depression and bladder cancer are not on the list of presumed diseases.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Skin Disorder

As to the claim for a skin disorder, at a March 2014 VA examination, the Veteran claimed that ever since he served in Vietnam, he has had issues with scaly growths on his arms which his family doctor burns off with liquid nitrogen and which leaves a pale scar.  The examiner diagnosed the Veteran with only seborrheic keratosis.  As such, the Veteran has met the current disability requirement.  The dispositive issue is thus whether his seborrheic keratosis is related to service.

A September 1966 separation examination shows a normal clinical evaluation of the skin (with the exception of left knee and elbow scars which were noted to be identifying body marks at both entrance and separation).  A May 1965 service treatment record shows that the Veteran complained of blisters as a result of a sunburn.  Service treatment records are otherwise negative for complaints or treatment of a skin disorder.

The March 2014 VA examiner, a VA staff physician, opined, after reviewing the claims file and examining the Veteran, that it was less likely as not that the Veteran's seborrheic keratosis was incurred in or caused by service.  The examiner observed that in general, seborrheic keratoses are quite common in the general population, and that, in this case, there was no indication that the Veteran had any skin issues in service because his service treatment records did not show any such issues except for a sunburn.  The examiner additionally noted that a review of the claims file showed that no defects were noted upon separation in September 1966 and that current treatment records showed seborrheic keratoses but otherwise the vast majority of the post-service primary care notes revealed no skin rashes and normal skin.

Based on the above, the Board finds that the weight of the evidence is against the claim.  As the March 2014 opinion was provided by a VA physician and is supported by a reasoned opinion that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The examiner's conclusion appears to be based primarily on the fact that seborrheic keratosis was not noted in service and, implicitly, the lack of any medically-supported relationship between sunburn and seborrheic keratosis.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The first factor is supported by the record and the examiner, as a physician, is competent to opine as to the second factor.  In addition, it is clear that the examiner considered the Veteran's contention that he has had recurrent skin disorders since service which have been treated with liquid nitrogen as this was noted in the medical history section of the examination.  It is not clear whether the examiner found such reports to be credible or not credible because this was not specifically addressed in the rationale.  Regardless, it is clear that the examiner found such reports to be outweighed by the other objective evidence appearing in the service treatment records and the post-service treatment records.

In sum, the most probative evidence of record shows that the Veteran's seborrheic keratosis did not have its onset during service and is otherwise unrelated to service, to include as to due exposure to herbicide agents.  In this regard, while certain skin disorders are subject to presumptive service connection based on herbicide agent exposure and as a chronic disease, seborrheic keratosis is not among them.  See 38 C.F.R. § 3.309.  The evidence does not otherwise show that the Veteran has been diagnosed with a skin disorder subject to presumptive service connection based on herbicide agent exposure or as a chronic disease.

Furthermore, to the extent the Veteran asserts the existence of a medical nexus between his current seborrheic keratosis and his in-service sunburn, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007)).

Here, the matter of whether the Veteran's current seborrheic keratosis is etiologically-related to his military service is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone.

The Board has considered the Veteran's lay assertion that he has had recurrent skin issues ever since serving in Vietnam, an observation he is competent to report.  The Board finds, however, that the probative value of such an assertion is outweighed by the evidence to the contrary, to include the normal skin evaluation at separation and the VA medical opinion.

For the foregoing reasons, the Board finds that the claim for service connection for a skin disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107.

Bladder Cancer and Depression

As to the claims for bladder cancer and depression, initially, the Board notes that the Veteran has offered little in the way of a theory as to how he believes these claimed disorders are related to service.  In the November 2012 correspondence, he simply claims "compensation benefits" for bladder cancer and depression.  In a November 2013 correspondence, he states that he had bladder cancer in 2002.  Subsequent correspondence, including an August 2014 notice of disagreement and March 2016 substantive appeal, offer no further information.  The Board will therefore consider all potentially applicable theories of service connection.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, while there is some indication that the Veteran may have reported symptoms of depression, there is no evidence that he has been diagnosed as having depression or a depressive disorder.  In this regard, a May 2009 private treatment record shows a slash through a box for depression under a review of symptoms; however, the instructions on the worksheet indicate that a "slash means pertinent negatives."  Similarly, the Veteran has reported, and the evidence shows, that his bladder cancer occurred many years before his November 2012 claim for service connection.  Accordingly, it is highly questionable as to whether the Veteran has met the current disability requirement for either of these claims.  Even assuming, however, that residuals of bladder cancer or a notation suggesting symptoms of depression were sufficient to meet this requirement, there is no evidence indicating that such disorders are in any way related to service or to a service-connected disability.

Service treatment records are negative for complaints or treatment related to the urinary system and they are negative for psychological complaints or treatment.  The September 1966 separation examination shows a normal clinical evaluation of the genitourinary system and normal psychiatric evaluation.  Moreover, there is no indication of psychoses and, as noted above, neither bladder cancer nor depression is not on the list of diseases presumed related to herbicide agent exposure.  38 C.F.R. §§ 3.307, 3.309.  Indeed, based on the findings of studies conducted by the National Academy of the Sciences, the Secretary of the VA has concluded that there is no "statistically significant" evidence of a connection between herbicide exposure and "urinary bladder cancer."  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,334 (December 27, 2010); see also 77 Fed. Reg. 47, 924 -28 (Aug. 10, 2012).

The evidence is also negative for any indication that depression or bladder cancer is secondary to a service-connected disability.  Nor is there evidence that either disability is secondary to any pending appeals for service connection which are remanded below.

The Board again notes that the Veteran has not offered a specific theory as to how these disorders are related to service.  However, to the extent the Veteran implicitly asserts the existence of a medical nexus between his claimed depression and bladder cancer, or residuals thereof, and service or a service-connected disability, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson, 581 F.3d at 1316.  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377.

Here, the matter of whether the Veteran's claimed depression and bladder cancer, or residuals thereof, are etiologically-related to his military service or a service-connected disability is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone.  The Board again emphasizes that the Veteran has not actually offered any lay assertions as to the etiology of these disorders; rather, the Board is attributing generalized lay assertions to him by the mere fact that he has submitted claims for service connection for these disorders.

For the foregoing reasons, the Board finds that the claims for service connection for bladder cancer and depression must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date of November 26, 2011, for the grant of service connection for coronary artery disease is granted.

Entitlement to an effective date of November 26, 2011, for the grant of service connection for diabetes mellitus is granted.

Entitlement to service connection for depression is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for bladder cancer is denied.



REMAND

Regarding hypertension, in December 2013, a VA examiner concluded that the Veteran's hypertension had not been caused by his diabetes.  The examiner did not, however, address whether any service-connected disability had aggravated his hypertension, nor did the examiner address whether hypertension had been incurred in service.  Significantly, service treatment records show that on one day in October 1964, the Veteran's blood pressure was taken three times with diastolic blood pressure readings in excess of 90 on all three readings.  Accordingly, an addendum opinion is needed.

As to the claims for service connection for the knees and shoulders, an undated service treatment record, which appears to be associated with an October 1962 service treatment record, indicates that the Veteran was involved in a motor vehicle accident two years prior.  The document appears to show reports of knee stiffness as well as some other complaints which appear to include limitation of motion but which are illegible and/or difficult to read.  The Board finds this evidence is sufficient to warrant obtaining a VA examination and opinion which have not yet been obtained in connection with these claims.

As to service connection for a digestive disorder, initially, the Board notes that claims for a digestive disorder and a gallbladder condition were certified to the Board as separate claims; however, because a gallbladder disorder may reasonably be included in the broader category of digestive disorders, the Board has characterized these two claims as one claim.  As above, no VA examination has been obtained in connection with the digestive disorder claim even though an August 1965 service treatment record shows a notation of bleeding from the anus.  The Board finds this evidence sufficient to warrant obtaining a VA examination and opinion.

As to the claims for higher initial ratings for diabetes and coronary artery disease, initially, the Board notes that because the Board has granted earlier effective dates, the AOJ must first assign initial ratings for this prior period before the Board may review the adequacy of the evaluations.  In addition, since the most recent examinations of these disabilities took place in December 2013, the Board finds that new examinations should be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

As to coronary artery disease, March 2016 VA opinions indicate that the Veteran met the bare minimum criteria for coronary artery disease and that it resulted in no coronary functional limitation and that symptoms such as severely reduced left ventricular function with reduced ejection fraction were due to nonservice-connected cardiovascular conditions.  In evaluating the current severity of the Veteran's coronary artery disease, the examiner should discuss which symptoms are attributable to service-connected coronary artery disease and which, if any, are attributable to nonservice-connected conditions.

As to diabetes, although the December 2013 VA examiner noted that the Veteran's diabetes was managed by, inter alia, regulation of activity, the RO found that it did not meet the criteria for a higher rating because the examiner's description did not meet the definition of regulation of activity found in Diagnostic Code 7913.  See 38 C.F.R. § 4.119.  The examiner is advised that, if found, regulation of activities is defined in the rating criteria as the avoidance of strenuous occupational and recreational activities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded VA examinations to evaluate the current severity of his coronary artery disease and diabetes mellitus.  The electronic claims folders should be made available to the examiner(s) for review in conjunction with the examinations and the examiner(s) should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to coronary artery disease and diabetes mellitus.

In evaluating coronary artery disease, the examiner should fully describe and distinguish all symptoms attributable to service-connected coronary artery disease as opposed to any nonservice-connected cardiovascular conditions.

In evaluating diabetes mellitus, the examiner is advised that regulation of activities is defined in the rating criteria as the avoidance of strenuous occupational and recreational activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  If found, the examiner should fully describe any such regulation of activity to the extent feasible.

A complete rationale should accompany any opinion provided.

2.  Thereafter, schedule the Veteran for a VA examination(s) to address the etiology of left and right knee disorders, left and right shoulder disorders, and a digestive disorder.  All necessary tests should be conducted.  The claims file must be sent to the examiner(s) for review.

The examiner(s) should first diagnose all current knee, shoulder and digestive disorders.  Then, for each diagnosed disorder, the examiner(s) should indicate whether it is at least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service.

A complete rationale should accompany any opinion provided.

3.  Forward the entire claims file to the examiner who prepared the December 2013 VA opinion regarding hypertension, or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file should be reviewed by the examiner.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to or had its onset during the Veteran's period of active duty service.  In answering this question, the examiner must address the October 1964 service treatment record showing three diastolic blood pressure readings in excess of 90.

(b) The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that hypertension was caused or aggravated by service-connected disability.

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale should accompany any opinion provided.

4.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


